 8:18-cv-00131-RGK-PRSE Doc # 93 Filed: 03/02/21 Page 1 of 2 - Page ID # 4980




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JOSEPH JUAN BUTTERCASE,

                   Petitioner,                              8:18CV131

      vs.
                                                             ORDER
SCOTT R. FRAKES, Director, Nebraska
Department of Correctional Services,

                   Respondent.


      After a telephonic discussion with counsel and with their agreement,

      IT IS ORDERED that:

     (1) Petitioner’s Motion for Extension of Time to Supplement Petitioner’s
Claims (Filing 89) is granted to the extent provided herein.

      (2)   Petitioner is given until April 1, 2021, to file an amended petition.

      (3) If an amended petition is not filed, the matter will be resolved on the
previously submitted briefs.

       (4) If an amended petition is filed, Respondent shall file an answer and
brief within 30 days of the submission of the amended petition.

      (5) Petitioner may file a responsive brief within 30 days after submission
of Respondent’s answer and brief.

       (6) Respondent may file a reply brief within 10 days after submission of
Petitioner’s brief.
8:18-cv-00131-RGK-PRSE Doc # 93 Filed: 03/02/21 Page 2 of 2 - Page ID # 4981




    Dated this 2nd day of March, 2021.

                                         BY THE COURT:


                                         Richard G. Kopf
                                         Senior United States District Judge




                                     2
